
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 378
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2011
			Mrs. Biggert (for
			 herself and Mr. Holt) submitted the
			 following resolution; which was referred to the
			 Committee on Education and the
			 Workforce
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that strong consideration should be given to the role of
		  science education in the educational accountability system as it works to
		  reauthorize the Elementary and Secondary Education Act.
	
	
		Whereas science is an essential element of a well-rounded
			 education for United States students;
		Whereas student proficiency in science underpins the
			 ability of the United States to remain the economic and technical leader of the
			 global marketplace of the 21st century;
		Whereas knowledge of the scientific process and the
			 practice of scientific inquiry empowers individuals to better understand the
			 world around them, have stronger critical thinking skills, and become more
			 informed citizens;
		Whereas according to the Bureau of Labor Statistics, 15 of
			 the 20 fastest growing careers of the next decade require proficiency in
			 science;
		Whereas the number of workers in science and engineering
			 occupations grew from about 182,000 in 1950 to 5,500,000 in 2007, representing
			 an average annual growth rate of 6.2 percent, nearly 4 times the 1.6 percent
			 growth rate for the overall adult workforce;
		Whereas half of the workers in science and engineering
			 occupations earned $70,600 or more in 2007, more than double the median
			 earnings of the overall United States workforce;
		Whereas United States student achievement in the sciences
			 is considerable lower than students in many countries worldwide;
		Whereas according to the National Center for Educational
			 Statistics, only 34 percent of fourth-graders, 30 percent of eighth-graders,
			 and 21 percent of twelfth-graders performed at or above the Proficient level in
			 science in 2009;
		Whereas results from the 2009 International Mathematics
			 and Science Study (TIMSS) show the scores of United States fourth and eighth
			 graders were higher than in 1995 in mathematics but not in science;
		Whereas the accountability system established by the 2002
			 amendments to the Elementary and Secondary Education Act, has had a significant
			 influence on national, State, and local educational policies; and
		Whereas science is already required under the Elementary
			 and Secondary Education Act to be tested once in the elementary and middle
			 school grades, but these tests are not included in measures of school
			 accountability: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that strong consideration should be given to the role of
			 science education in the educational accountability system as it works to
			 reauthorize the Elementary and Secondary Education Act.
		
